PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/277,833
Filing Date: 15 Feb 2019
Appellant(s): Zavadsky et al.



__________________
Wade A. Whisenant
For Appellant


EXAMINER’S ANSWER





This answer is in response to the appeal brief filed on December 16, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 10, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zavadsky et al. (US 2011/0306380 A1) in view of Evans et al. (US 2012/0057572 A1).
(2) Response to Argument
	The arguments (section 4, pages 8-24) directed to the rejections under 35 U.S.C. 103 have been considered, but they are considered as not persuasive to overcome the rejections.
	The arguments (section 4.A, pages 8-10) provide the applicable law and relevant Court decisions that guide Office personnel in making proper determinations of obviousness.
	The arguments (section 4.B, pages 10-11) indicate the problem and solution solved by the claims of the pending application relates to enabling a distributed antenna system to comply with requirements of a channelized radio carrier base station interface. The arguments provide paragraph [0019] of the specification as indicating that digital adjustment occurs at the bit level, and that a signal interface unit can adjust the bits included in the baseband data for the uplink digitized radio frequency signal received from the distributed antenna system to comply with requirements of the channelized radio carrier base station interface. It is noted that para. [0019] does not directly state that the bits included in the baseband data are adjusted, however additional portions of the specification describe adjustment of baseband data in general.

	The arguments (section 4.B.i.1, pages 14-15) directed to independent claim 1 and dependent claims 2-4 further indicate that (I) even if Evans teaches or suggests carrier I,Q signal samples being mapped to an antenna-carrier (AxC) container with reference to multiplexing baseband data to different bit fields in a radio frame, that bits themselves in the baseband data are not adjusted in any way. Examiner disagrees because the multiplexing of baseband data to different bit fields is considered as an adjustment of the bits included in the baseband data to a person having ordinary skill in the art. The arguments further indicate that (II) just as a human passenger remains the same whether they are put on a first bus or a second bus, the baseband data in Evans remains the same whether you put it on one AxC container or another. Examiner Evans, paras. [0056], [0064], “…In the CPRI specification and the OBSAI specification, the signal samples representing the user data comprise complex baseband (I,Q) signal samples for the corresponding carrier of the corresponding antenna. The CPRI specification describes a data structure called an AxC container that contains a predetermined number of the I,Q signal samples for one antenna-carrier. The AxC containers corresponding to the same antenna-carrier are assigned to certain bit fields in a radio data frame. The radio data frame may include multiple sets of AxC containers containing the user data corresponding to multiple antenna-carriers. The sets of AxC containers corresponding to different antenna-carriers are multiplexed to different bit fields in the radio data frame, as further described below. […] The multiplexers 120 and 121 combine the multiple streams of the baseband I,Q signal samples. For embodiments based on the CPRI specification, the multiplexers 120 and 121 apply the CPRI framing protocol to map the I,Q signal samples to appropriate AxC containers as described above…” emphasis added. It is noted that the prior art multiplexing (or combining) the baseband data to different bit fields to which AxC containers are assigned is considered as within a broadest reasonable interpretation of performing an adjustment of the 
	The arguments (section 4.B.i.2, pages 15-18) directed to independent claim 5 and dependent claims 6-11 indicate the same arguments as presented for independent claim 1. Accordingly, for the same reasons as indicated for independent claim 1, the rejections under 35 U.S.C. 103 are maintained.
The arguments (section 4.B.i.3, pages 18-21) directed to independent claim 12 and dependent claims 13-17 indicate the same arguments as presented for independent claim 1. Accordingly, for the same reasons as indicated for independent claim 1, the rejections under 35 U.S.C. 103 are maintained.
The arguments (section 4.B.i.4, pages 21-24) directed to independent claim 18 and dependent claims 19-24 indicate the same arguments as presented for independent claim 1. Accordingly, for the same reasons as indicated for independent claim 1, the rejections under 35 U.S.C. 103 are maintained.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        
Conferees:
       /AYAZ R SHEIKH/       Supervisory Patent Examiner, Art Unit 2476                                                                                                                                                                                                 
/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.